IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 TETI AMUN RA-BEY EX RELATIONE                    : No. 5 EM 2020
 [SMITH, CARL],                                   :
                                                  :
                      Petitioner                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 PHILADELPHIA DEPARTMENT OF                       :
 PRISONS I.E. [PHILADELPHIA                       :
 INDUSTRIAL CORRECTIONS CENTER]                   :
 D/B/A WARDEN MICHELLE FERRELL                    :
 PHILADELPHIA COURT OF COMMON                     :
 PLEAS D/B/A TIMIKA LANE, JUDGE                   :
 COMMONWEALTH OF PENNSYLVANIA                     :
 D/B/A ASSISTANT DISTRICT ATTORNEY                :
 MIKE MCFARLAND,                                  :
                                                  :
                      Respondents                 :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of March, 2020, the Application for Leave to File Original

Process and the “Writ of Habeas Corpus ad Subjiciendum” are DISMISSED.              See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that hybrid representation

is not permitted). The Prothonotary is DIRECTED to forward the filings to counsel of

record and to strike the name of the jurist from the caption.